DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 6 – 10, 12, 13, and 15 are allowed. Claims 5, 11, 14, 16 – 26 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for generating a 3D model of a geographic region, the system comprising: a computer comprising a user interface and a data storage medium wherein the computer is configured to communicate with a computing resource and a plurality of aircraft; wherein each of the plurality of aircraft are configured to capture and store images, and further configured to receive missions from the computer and transmit the stored images to the computer; a computing resource configured to communicate with the computer; wherein the computer is capable of receiving via the user interface a designated geographic region and a designated number of available aircraft from the plurality of aircraft; wherein the computer is configured to partition the designated geographic region into a plurality of sub-regions; create a plurality of waypoints within each sub-region based on the number of aircraft; and plan and assign missions to each available aircraft; the missions comprising instructions to fly to each waypoint and capture images; wherein the computer is configured to download the images captured by the available aircraft, assign each image to the corresponding sub-region, and transmit the images, as well as instructions, to the computing resource; wherein the computing resource is configured to execute the instructions from the computer, wherein the instructions comprise how to performing 3D reconstruction and generating the orthophotos and 3D models of the sub-regions from multiple images_ received from the computer, trimming distorted portions of the generated orthophotos and 3D models of the sub-regions, and merging the trimmed orthophotos and 3D models to generate a 3D model of the geographic region wherein the computing resource is configured to transmit the 3D model to the computer; and wherein the computer is configured to store the 3D model and display the 3D model to the user interface.  This 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A computer-implemented method for generating a 3D model of a geographic region, the method comprising: designating a geographic region and the number of a plurality of aircraft capable of taking images; partitioning the geographic region into a plurality of sub-regions; creating a plurality of waypoints within each of the plurality of sub-regions; creating a plurality of missions and assigning each mission to at least one aircraft; retrieving a plurality of images from each of the plurality of aircraft; assigning each image to a sub-region; performing 3D reconstruction; generating orthophotos and 3D models; trimming distorted portions of the orthophotos and 3D models; merging the orthophotos and 3D models from each sub-region into a 3D model of the geographic region- storing the 3D model of the geographic region in a data storage medium: and displaying the 3D model of the geographic region on a visual display device.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 13, A non-transitory computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed, perform a method comprising the following steps: (a) designating a geographic region and a number of aircraft capable of taking images; (b) partitioning the geographic region into a plurality of sub-regions; (c) creating a plurality of waypoints within each of the plurality of sub-regions; (d) creating a plurality of missions and assign each mission to at least one aircraft; (e) retrieving a plurality of images from each of the plurality of aircraft; (f) assigning each image to a sub-region; (g) transmitting images from each sub-region to a computing resource; (h) performing 3D reconstruction; (i) generating orthophotos and 3D models and trimming distorted portions of the orthophotos and 3D models; (j) merging the orthophotos and 3D models from each sub-region into a 3D model of the geographic region; (k) storing in a data storage medium, and displaying on a visual display device the 3D model of a geographic region.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A computer program product for generating a 3D model and/or map of a geographic region and including one or more computer readable instructions embedded on a non-transitory, tangible computer readable medium and configured to cause one or more computer processors to perform the steps of: (a) designating a geographic region and a number of aircraft capable of taking images; (b) partitioning the geographic region into a plurality of sub-regions; (c) creating a plurality of waypoints within each of the plurality of sub-regions; (d) creating a plurality of missions and assign each mission to at least one aircraft; (e) retrieving a plurality of images from each of the plurality of aircraft; (f) assigning each image to a sub-region; (g) performing 3D reconstruction on images in each sub-region; (h) generating orthophotos and 3D models for each sub-region and trimming distorted portions of the orthophotos and 3D models; (i) merging the orthophotos and 3D models from each sub-region into a 3D model of the geographic region; (j) storing in a data storage medium, and displaying on a visual display device the 3D model of a geographic region.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661